Determination of the State Liquor Authority disapproving petitioner’s application for a restaurant liquor license, unanimously annulled, on the law, with $50 costs and disbursement to petitioner, and the Authority is directed to issue the license. We can find no rational basis in this record for the Authority’s action. Since there is no connection between petitioner and the prior licensee, the latter’s abandonment of the premises is an irrelevant factor. The employment record of petitioner’s vice-president, Mishkal, who is to devote full time to the conduct of the business, shows extensive experience as a waiter and bartender in a variety of establishments; and there is no evidence from which it can be inferred that the premises will not be operated as a bona fide restaurant under his supervision (see Matter of 135 Restaurant Corp. v. State Liq. Auth., 25 A D 2d 651). That premises are not already open and operating as a restaurant is not a bar to the granting of a license (Matter of Rochester Colony v. Hostetter, 19 A D 2d 250; Matter of Tortora v. New York State Liq. Auth., 24 A D 2d 1019). Settle order on notice.
Concur — Botein, P. J., Rabin, McNally and Steuer, JJ.